JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00525-CV

         IN THE INTEREST OF J.M., B.L.U., B.L.U., AND K.U., CHILDREN


   Appeal from the 314th District Court of Harris County. (Tr. Ct. No. 2013-05384J).

       This case is an appeal from the final judgment signed by the trial court on May 13,
2015. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 17, 2015.

Per curiam opinion delivered by panel consisting of Justices Higley, Huddle, and Lloyd.